SRNECFR (12/1/10) tlh             UNITED STATES BANKRUPTCY COURT
                                           District of Oregon

In re                                         )
 Colonial Oaks Mobile Home Park, LLC          ) Case No. 18−33183−tmb11
Debtor(s)                                     )
                                              ) NOTICE TO SERVE
                                              ) DOCUMENT(S)
                                              )
                                              )


Nicholas Henderson, Atty IS NOTIFIED that a copy of document(s) entitled Stipulated Order re: 114
Notice of Extended Budget in Support of Continuing Use of Cash Collateral Filed By Debtor
Colonial Oaks Mobile Home Park, LLC Re: 46 Final Order Granting 28 Motion To Use Cash
Collateral and Grant Adequate Protection (jbk) included as additional PDF file(s) in the Notice of
Electronic Filing (NEF) of this document, and any additional required attachment(s) must be immediately
served on all appropriate parties as follows:

  1. Before serving the copies you must:

      a. [If there is a Notice of Hearing enclosed] Place the Notice of Hearing on top of any other
         documents to be served on paper.

      b. Attach copies of any attachments originally filed with the document to be served, unless that is not
         required by the Certificate of Service on that document; and

      c. [If there is a Certificate of Service on the document to be served] Attach copies of any other
         document(s) required by the certificate.

       Do not attach a copy of this Notice.

  2. Within 14 days of the date below, unless an order on the document to be served provides otherwise,
     you must file a completed, dated, and signed certificate of service, without any attachments, that links
     to the original document and, unless you use a certificate included on the document to be served,
     includes: (a) a certification that you served the document(s) on all appropriate parties, and (b) a
     clearly identified list of the names and addresses of all parties served conventionally using paper.


Dated: 4/19/19                                                              Clerk, U.S. Bankruptcy Court
                                                                            1050 SW 6th Ave. #700
                                                                            Portland, OR 97204




                           Case 18-33183-tmb11       Doc 116-1     Filed 04/19/19
